TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00181-CV


RenewData Corporation, Appellant

v.

Shawn Strickler, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN400288, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		RenewData Corporation moves to dismiss this appeal.  We grant the motion and
dismiss the appeal.


  
						Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Agreed Motion
Filed:   December 16, 2004